         Case 3:18-cv-04954-CRB Document 155-2 Filed 01/04/21 Page 1 of 2


1
     STINSON LLP                                      GIBSON, DUNN & CRUTCHER LLP
2    TODD A. NOTEBOOM, Pro Hac Vice                   KRISTIN A. LINSLEY, SBN 154148
     todd.noteboom@stinson.com                        klinsley@gibsondunn.com
3    50 South Sixth Street, Ste. 2600                 555 Mission Street, Suite 3000
     Minneapolis, MN 55402                            San Francisco, CA 94105-0921
4    Telephone:    612.335.1894                       Telephone:    415.393.8395
     Facsimile:    612.335.1657                       Facsimile:    415.374.8471
5
     JEREMY ROOT, Pro Hac Vice                        DEBORAH L. STEIN, SBN 224570
6    jeremy.root@stinson.com                          dstein@gibsondunn.com
     230 W. McCarty Street                            333 South Grand Avenue
7    Jefferson City, MO 65101                         Los Angeles, CA 90071-3197
     Telephone:     573.556.3609                      Telephone:    213.229.7164
8    Facsimile:     573.556.3635                      Facsimile:    213.229.6164
9    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     FRANK FALZETTA, SBN 125146
10   ffalzetta@sheppardmullin.com
     333 South Hope Street, 43rd Floor
11   Los Angeles, California 90071-1422
     Telephone:    213.620.1780
12   Facsimile:    213.620.1398
13   JEFFREY S. CROWE, SBN 216055
     jcrowe@sheppardmullin.com
14   650 Town Center Drive, 4th Floor
     Costa Mesa, California 92626-1993
15   Telephone:   714.513.5100
     Facsimile:   714.513.5130
16
     Attorneys for Defendant
17   STATE FARM LIFE INSURANCE COMPANY
18
                                  UNITED STATES DISTRICT COURT
19
                               NORTHERN DISTRICT OF CALIFORNIA
20
     ELIZABETH A. BALLY, Individually and On    CASE NO. 3:18-CV-04954-CRB
21   Behalf Of All Others Similarly Situated,
                                                Assigned to the Hon. Charles R. Breyer
22                       Plaintiffs,
                                                CLASS ACTION
23         v.
                                                [PROPOSED] ORDER GRANTING
24   STATE FARM LIFE INSURANCE                  DEFENDANT’S ADMINISTRATIVE
     COMPANY,                                   MOTION TO FILE AN OVERLENGTH
25                                              MEMORANDUM IN OPPOSITION TO
                         Defendant.             PLAINTIFF’S MOTION FOR SUMMARY
26                                              JUDGMENT
27                                              Trial Date: May 3, 2021
28
      [PROPOSED] ORDER GRANTING DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH
            MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT –
                                   CASE NO. 3:18-CV-04954-CRB
         Case 3:18-cv-04954-CRB Document 155-2 Filed 01/04/21 Page 2 of 2


1    For good cause shown, Defendant’s motion extending the page limitations for its responsive briefing
2    to Plaintiff’s Motion for Partial Summary Judgment is granted.
3            Defendant is granted an additional 15 pages for its Opposition, for a total of 40 pages.
4

5            IT IS SO ORDERED
6    Date:
7

8

9
                                                            HON. CHARLES R. BREYER
10                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
      [PROPOSED] ORDER GRANTING DEFENDANT’S ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH
            MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT –
                                   CASE NO. 3:18-CV-04954-CRB
